PER CURIAM.
This is an appeal from an order in a marriage dissolution case. As follows is the point on appeal taken verbatim from the appellant’s brief.
The trial court erred in its order of April 5, 1983, in awarding the wife temporary alimony pending the outcome of this action and in awarding the wife the sole and exclusive use and possession of the marital residence and in enjoining and restraining the husband from coming to or otherwise putting foot to the marital residence and in awarding temporary attorney’s fees or suit money to the wife, the parties having executed a valid property settlement agreement on September 28, 1982, and there having been no finding by the court and no allegation by either of the parties to this action that there had been any fraud, durress, coercion, undue influence, overreaching or any other type of conduct which would have affected the validity of the property settlement agreement between the parties and the court having failed to find and the parties having failed to have alleged that there had been any reconciliation between these parties at any time after September 28,1982, and each of the parties having testified that no such reconciliation took place and that no such reconciliation was intended but either of the parties of this action and the court having specifically failed and refused to either find that there had been a reconciliation between the parties to this action and the court having specifically failed and refused to set aside the property settlement agreement between these parties which was executed on September 28, 1982, and the court furthermore erred in refusing and failing to enforce the terms and conditions of the property settlement agreement between these parties, each of the parties to this action having specifically prayed for the enforcement of the said agreement by the court.
We AFFIRM.
DAUKSCH, FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.